Citation Nr: 0607255	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  02-20 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  

In September 2003, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge during a hearing held at the 
RO. 

The Board remanded the issue that is the subject of this 
decision in May 2004 and again in April 2005.  


FINDINGS OF FACT

1.  The veteran has a congenital deformity of his feet which 
by its very nature pre-existed his entrance into active 
service and clearly and unmistakably pre-existed service.  

2.  There is no clear and unmistakable evidence that the 
veteran's pre-existing congenital deformity of the feet did 
not undergo an increase in severity during service and the 
veteran has had continuous symptoms of pathology of his feet 
since military service.  


CONCLUSION OF LAW

A bilateral foot disorder was incurred during active service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Previously, under VA's regulations as currently interpreted, 
if a condition was not noted at entry but is shown by clear 
and unmistakable evidence to have existed prior to entry, the 
burden then shifts to the claimant to show that the condition 
increased in severity during service.  Only if the claimant 
satisfies this burden will VA incur the burden of refuting 
aggravation by clear and unmistakable evidence. 

A new precedent opinion by the VA General Counsel, VAOPGCPREC 
3-2003, issued on July 16, 2003, held that rebutting the 
presumption of sound condition at service entrance provided 
by 38 U.S.C.A. § 1111, requires a two-pronged rebuttal 
standard by which VA must show by clear and unmistakable 
evidence both (a) the preexistence of the claimed disability, 
and (b) that the disability did not increase in severity 
during service.  Both prongs required clear and unmistakable 
evidence and a claimant is not required to show an inservice 
increase in disability before the second prong of this 
rebuttal standard attaches.  To the extent that 38 C.F.R. 
§ 3.304(b) states only the first prong, it is invalid.  

38 C.F.R. § 3.306(b) provides that aggravation of a 
preexisting condition will not be conceded unless there was 
an inservice increase in severity, and is not inconsistent 
with 38 U.S.C.A. § 1111.  The requirement of an increase in 
disability under 38 C.F.R. § 3.306(b) (which properly 
implements 38 U.S.C.A. § 1153 in requiring such an increase 
before there is a presumption of aggravation) applies only to 
determinations as to the presumption of aggravation under 
38 U.S.C.A. § 1153 and does not apply to determinations as to 
the presumption of soundness under 38 U.S.C.A. § 1111.  

In this case, a disability of the feet was not noted on the 
service entrance examination to have pre-existed active 
service.  

So, the question is whether there is clear and unmistakable 
evidence that such a bilateral foot disability did pre-exist 
service.  If not, then service connection may be granted on a 
direct incurrence basis but, if it did pre-exist service, 
service connection may be granted if clear and unmistakable 
evidence does not show that it did not increase in severity.  
If there is evidence that the disability did not increase in 
severity service but the evidence does not clearly and 
unmistakably establish that fact, then service connection may 
still be granted on the basis of inservice incurrence.  Also, 
if the evidence shows that it did increase in severity during 
service, then service connection may be granted on the basis 
of inservice aggravation.  

The veteran and his representative conceded at the September 
2003 travel Board hearing that at service entrance he had had 
a chronic disability of his feet but that he thought it was 
chronic sprains or weakness of the ankles rather than some 
pathology inside his feet.  Pages 4 and 16 of the transcript 
of that hearing.  He had been treated several times prior to 
active service for disability of his feet and ankles.  Page 
4.  He had been seriously bothered by the problem only once, 
when he tried out for his school cross country team but 
thereafter he was bothered only if he ran or walked a lot.  
Pages 15 and 16.  He had sought out a private physician for a 
statement that would exempt him from military service because 
of his feet but the physician would not issue such a 
statement.  He hurt his ankles and feet during basic training 
due to prolonged running and marches.  Pages 6 and 18.  He 
received treatment for his ankles and feet during basic 
training.  Page 7.  He was again treated during service in 
1973 after a long hike but he was also unofficially treated 
by a medic with ointments and elastic bandages.  Page 9.  
After service he lost a lot of jobs because his ankles would 
swell and the disability even now caused problems with his 
current job.  Pages 9 and 10.  He now received cortisone 
shots and orthopedic shoes from VA.  Page 11.  His feet 
bothered him while in Vietnam and he was engaged in combat 
operations and he was unaware that a medic was supposed to 
make out a report every time they returned from a combat 
mission.  Page 19.  The veteran's two private physicians had 
given favorable medical opinions.  Pages 20 and 21.  The 
veteran's service representative pointed out that the veteran 
had received a Combat Infantryman Badge and was service-
connected for PTSD.  

Here, the veteran's testimony is corroborated by his service 
medical records (SMRs) which show that he was seen in May 
1971 for swelling of a twisted ankle, to which an Ace bandage 
was applied.  He was seen again in June 1971 for that injury, 
when he had left ankle pain of 2 weeks duration and an Ace 
bandage was again applied.  A left ankle X-ray was negative.  
He was seen in March 1973 for a right ankle sprain and an Ace 
bandage was applied.  Neither the service entrance or 
discharge examinations noted any pathology of the veteran's 
feet or ankles.  

If VA determines that the veteran engaged in combat and his 
alleged injury is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
occurrence of the injury and no further development or 
corroborative evidence is required-provided that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat or that he did but that the alleged injury 
is not combat related, then his lay statements or testimony, 
alone, are not sufficient to establish the occurrence of the 
alleged injury.  Instead, the record must contain other 
objective information that corroborates his testimony or 
statements.  See Zarycki, 6 Vet. App. at 98.  

The presumption that the veteran receives as a result of 
being a combat veteran only applies when determining whether 
he experienced an injury in service.  That has nothing to do 
with determining whether he also experienced chronic, 
continuous symptoms after his discharge from the military.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see also Savage 
v. Gober, 10 Vet. App. 488 (1997) (discussing the concept of 
continuity of symptomatology).   

Also 38 U.S.C.A. § 1154(b) does not obviate the requirement 
that the veteran submit evidence of current disability and 
evidence of a nexus/link between the current disability and 
service.  See, too, 38 C.F.R. § 3.303(d) (permitting the 
granting of service connection for any disease initially 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

So the type of injury alleged is factually consistent with 
the circumstances of his service, and it therefore stands to 
reason that he indeed sustained injury of his feet and ankles 
during service in the manner alleged, even though his SMRs do 
not actually document the injury or any treatment while in a 
combat area that he may have subsequently received in the 
aftermath of it.  See, e.g., 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d); cf. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).   

This, in turn, means the absence of his SMRs concerning that 
incident in service is much less significant than would 
ordinarily be the case since the Board is conceding that he 
injured his feet and ankles while on active duty in the 
military.  That, then, is no longer the determinative issue.  
Rather, the dispositive issue is whether the disability 
increased in severity during active service.  

While there is no objective medical indication that he 
experienced chronic, recurring symptoms following that 
purported inservice injury until some years after his 
discharge from the military, it is not continuity of 
treatment which is most significant but, rather, continuity 
of symptomatology.  This is true even though the veteran's 
feet were described as normal on VA general medical 
examination in 1973.  

The veteran's credible testimony is that he continued to have 
significant difficulties with his feet and ankles after 
military service, even having lost several jobs as a result.  

Fred Nagata, a podiatrist, reported in October 2000 that the 
veteran had had pain and swelling of the feet for the last 15 
years.  After an examination the diagnosis was subtalar joint 
capsulitis, plantar fasciitis secondary to pes planus, tarsal 
coalition, bilaterally.  X-rays were consistent with a rigid 
pes planus deformity.  It was reported that this congenital 
deformity resulted in problems and pain with the aging 
process.  Arthritic changes to the subtalar joint and stress 
to the medial arch required stabilization, such as with 
orthotics, and periodic use of nonsteroidal anti-
inflammatories were warranted.  

Dr. Jelen reported in October 2000 that the veteran had 
chronic plantar fasciitis and should be considered for 
disability status.  

CT scans of the veteran's feet in June 2001 revealed no 
subtalar fusion or tarsal coalition but there were 
degenerative changes of the left mid-foot with cystic changes 
of the navicular bone at the talo-navicular joint and, in the 
right foot, a small loose body along the distal medial aspect 
of the lateral malleolus and osteophyte of the lateral 
malleolus and prominent osteophyte medial malleolus.  

Frederick Kruger, a podiatrist, reported in August 2001 that 
the veteran had bilateral pes planus valgus deformity and 
arthritic changes in the ankle joint and joint distal to the 
ankle.  Even though he was born with this problem, Dr. Kruger 
was certain that the veteran's military service aggravated 
the pre-existing condition.  

Dr. Nagata reported in July 2002 that weight-bearing revealed 
that the veteran had rigid pes planus deformity with a 
collapsed medial column with pronated rearfoot.  X-rays 
revealed osteoarthritic changes to the first 
metatarsophanlangeal joint and a tarsal coalition with 
exostosis dorsal talus.  The impression was painful 
capsulitis, fasciitis secondary to congenital tarsal 
coalition, rigid pes planus deformity, bilaterally. 

Dr. Nagata reported in September 2003 that a heel fracture in 
about 1995 had exacerbated the veteran's problems.  After an 
examination the diagnosis was painful rigid pes planus with 
probable congenital tarsal coalition deformity with arthritic 
rearfoot and midfoot joint changes.  It was felt that 
increased demands of this foot type would exacerbate his pain 
and arthritis.  The description of his foot demands during 
service would have facilitated degenerative changes due to 
the increased pain and inflammation of the joints.  

On VA examination in May 2004 the impression was that the 
veteran had gout and the examination findings were 
representative of gout.  There was no evidence of a 
significant injury of the ankle or the hindfoot or any other 
joints.  The history given by the veteran and the evaluation 
reports during service indicated that he was probably not 
pain free during service but, on the other hand, there was no 
evidence of a significant injury.  It was opined that it was 
not as likely as not that the pre-existing foot condition 
increased in severity during service beyond the natural 
progression because there was no evidence of a pre-existing 
condition.  Also, it was not as likely as not that a chronic 
foot injury was superimposed on a pre-existing food condition 
during service.  Moreover, in light of the passage of many 
years since service and the absence of documentation of a 
chronic injury during service, it was believed that a 
podiatrist could not at this time conclude that there was 
aggravation of a foot condition during service.  Rather, it 
was felt that the veteran did not have evidence of injury 
during service and that his inservice complaints and the 
findings were in keeping with those findings often seen in 
soldiers engaged in the rigors of training and the experience 
of combat.  It was repeated that there was no evidence that 
he suffered a significant inservice injury and that there was 
no doubt that he had gout with current complications of gout.  

Here, there is clear and unmistakable evidence that a 
bilateral foot and ankle disability pre-existed active 
service.  So, the remaining question is whether there is 
clear and unmistakable evidence that it did not undergo an 
increase in severity during active service.  The 2004 VA 
opinion that inservice findings were of the nature often seen 
in soldiers engaged in the rigors of training and the 
experience of combat simply fails to reach the level of clear 
and unmistakable evidence that there was no increase in 
severity during service, particularly in light of the two 
favorable opinions of private podiatrists.  

Accordingly, the presumption of soundness at entrance into 
active service is not rebutted and service connection on the 
basis of inservice incurrence is warranted.  

One last closing point, since the Board is granting all of 
the claims at issue, any failure to obtain additional records 
or other evidence mentioned by the veteran is merely 
inconsequential.  This is true even considering the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  See also Valiao 
v. Principi, 17 Vet. App. 229, 332 (2003). 


ORDER

Service connection for a bilateral foot disorder is granted. 



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


